By the Court.
This is an appeal by the defendants from a decree dismissing without costs a suit in equity. It is of no consequence that previous to the entry of the decree there had been *385an intimation by the trial judge that costs would be awarded to the defendants. Waucantuck Mills v. Magee Carpet Co. 225 Mass. 31, 33. Scarcely anything is better settled than that in equity costs rest in sound judicial discretion. There is nothing to indicate an abuse of discretion.

Decree affirmed with costs of this appeal.